Citation Nr: 0514093	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.

2.  Entitlement to a higher initial rating for service-
connected residuals of left shoulder injury, status-post 
reconstructive surgery, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher initial rating for service-
connected residuals of sprained left elbow, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for service-
connected residuals of right knee injury, status-post 
operative with patellofemoral syndrome, currently evaluated 
as 10 percent disabling.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to May 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran initially postponed a local hearing before a 
hearing officer scheduled in connection with the appealed 
issues for April 7, 2004 in April 2004.  In correspondence 
dated in March 2005, the veteran's authorized representative 
indicated that the veteran wanted to withdraw his request for 
a hearing.  Accordingly, the hearing request is withdrawn.  

In the April 2005 Informal Hearing Presentation, the 
veteran's authorized representative submitted additional 
argument and medical evidence in support of the veteran's 
claims as well as waived the RO's right to initial 
consideration of this additional evidence.  See Board of 
Veterans' Appeals:  Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (September 3, 2004) (to be 
codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issues on appeal.  Additionally, the 
Board notes that in the Informal Hearing Presentation, the 
representative noted that it was the veteran's contention 
that his disabilities had a considerable impact on his 
employability.  The Board notes that in a September 2004 
letter, the RO previously enclosed therewith an application 
for a total disability rating based upon unemployability (VA 
Form 21-8940) in response to a March 2004 letter from Dr. 
P.C.  No further action is required on the part of the RO.  

During the course of this appeal, the Board observes that the 
RO established service connection for impotence, diabetic 
retinopathy, and peripheral neuropathy of the upper and lower 
extremities as secondary to service-connected diabetes 
mellitus.  The Board notes that the foregoing issues have 
been neither procedurally prepared nor certified for 
appellate review; therefore, these issues are outside the 
scope of this appeal and the Board declines appellate review 
of them.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

The Board attaches no significance to the veteran's March 
2004 request (VA Form 21-4138) to withdraw the diabetes, left 
shoulder, and left elbow claims as it was not signed by the 
veteran or his authorized representative.  

The issue of entitlement to service connection for residuals 
of pneumonia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
service-connected diabetes requires a restricted diet and 
oral hypoglycemic agents, and as of March 2004, his diabetes 
requires insulin.

3.  The medical evidence of record shows that the veteran's 
demonstrated range of motion of the left shoulder exceeds 25 
degrees from his side and lacks additional functional loss 
due to pain, weakness, lack of endurance, fatigue, or 
incoordination that results in limiting motion to just 25 
degrees or less from the side; the medical evidence of record 
also shows that the veteran's left shoulder is not manifested 
by ankylosis, or fibrous union of, nonunion of, or loss of 
head of the humerus, or severe damage to a muscle group.

4.  The medical evidence of record shows that the veteran has 
a large, adherent, and tender scar secondary to the service-
connected left shoulder injury, status-post reconstructive 
surgery, absent any evidence of underlying soft tissue 
damage.  

5.  Prior to September 20, 2000, the medical evidence shows 
that the veteran's demonstrated range of motion in the left 
elbow on flexion is not limited to 90 degrees or less and 
lacks additional functional loss due to pain, weakness, lack 
of endurance, fatigue, or incoordination that results in 
limiting motion to 90 degrees or less.

6.  Beginning September 20, 2000, the medical evidence of 
record shows that the veteran's demonstrated range of motion 
in the left elbow on flexion is limited to 90 degrees, but 
lacks additional functional loss due to pain, weakness, lack 
of endurance, fatigue, or incoordination that results in 
limiting motion to 55 degrees or less.  

7.  The medical evidence of record shows that the veteran's 
right knee is not manifested by objectively demonstrated 
moderate recurrent subluxation or lateral instability; the 
veteran's demonstrated range of motion in the right knee is 
not 30 degrees or less on flexion and is not limited to 10 
degrees or more on extension, and lacks additional functional 
loss due to pain, weakness, lack of endurance, fatigue, or 
incoordination that results in limiting motion to 30 degrees 
or less on flexion or 10 degrees or more on extension; the 
veteran's right knee is not manifested by ankylosis, 
dislocated semilunar cartilage, or malunion of the tibia and 
fibula with moderate knee or ankle disability.

8.  There is medical evidence of continuity of symptomatology 
between symptoms the veteran complained of during service and 
those symptoms noted after service and attributed as causally 
or etiologically related to nephrolithiasis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected diabetes mellitus have not 
been met or approximated under either the old or new rating 
criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.119, Diagnostic Code 
7913 (1995 & 2004).

2.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected residuals of left shoulder 
injury, status-post reconstructive surgery have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5203 (2004).

3.  The schedular criteria for a separate initial rating of 
10 percent, but no higher, for a scar secondary to service-
connected left shoulder injury, status-post reconstructive 
surgery have been approximated under the old and amended 
schedules for evaluating skin disorders.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.118, 
Diagnostic Code 7804 (2004).

4.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected residuals of sprained left 
elbow have not been met or approximated prior to September 
20, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5206 (2004).

5.  The schedular criteria for a higher initial rating of 20 
percent, but no higher, for service-connected residuals of 
sprained left elbow have been approximated beginning 
September 20, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5206 (2004).

6.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected residuals of right knee 
injury, status-post operative with patellofemoral syndrome 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (2004).

7.  Nephrolithiasis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the January 1996 rating decision, July 
1996 rating decision, July 1996 Statement of the Case (SOC), 
April 1997 rating decision, April 1997 Supplemental Statement 
of the Case (SSOC), August 1997 SSOC, August 2001 SSOC, and 
December 2004 SSOC, which included a discussion of the facts 
of the claims, notification of the basis of the decision, and 
a summary of the evidence used to reach that decision.  The 
July 1996 SOC, April 1997 rating decision, April 1997 SSOC, 
and August 1997 SSOC provided the veteran with notice of the 
laws and regulations pertinent to his claims.  The April 1997 
rating decision and August 1997 SSOC show that the RO 
considered the veteran's service-connected diabetes mellitus 
under the old and new rating criteria for evaluating 
diabetes.  Neither the August 2001 SSOC nor the December 2004 
SSOC cite the law and implementing regulations of the VCAA, 
but the veteran is advised of the substance of the VCAA in 
correspondence dated in July 2003 described below. 

In the July 2003 letter, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claims, including which portion of the information and 
evidence necessary to substantiate his claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to an increased 
evaluation for a service-connected disability as well as what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in December 
2004 and the SSOC was provided to the veteran.  Also, the 
Board notes that the notice was provided by the current RO 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

The Board acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO also 
afforded the veteran Compensation and Pension examinations in 
October 1996, September 1997, September 2000, and July 2004.  
Lastly, the RO obtained VA treatment records dated from 
November 1995 to March 2004.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.



II.        Diabetes Mellitus

In a January 1996 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 10 percent 
rating under Diagnostic Code 7913 effective June 1, 1995, the 
day following the veteran's discharge from service.  In an 
April 1997 rating decision, the RO increased the disability 
rating for diabetes mellitus to 20 percent effective from 
June 1, 1995.  

The service medical records showed that the veteran's 
diabetes was managed by an oral hypoglycemic agent and 
restricted diet.  He was also hospitalized on one occasion in 
January 1990 for an elevated blood glucose range.  

In the veteran's May 1996 Notice of Disagreement, he 
maintained that he had been insulin dependent since November 
1995.   

VA treatment records included a November 1995 record that 
noted an assessment of diabetes mellitus type II 
uncontrolled.  It was noted that the veteran took Glyburide 
to manage his diabetes and that he consults with the 
nutrition clinic.  A February 1996 record showed that the 
examiner commented that the veteran's diabetes had not been 
well controlled.  A May 1996 record noted an assessment of 
stable diabetes mellitus.  A May 1996 record indicated that 
the veteran reported that he was on a 2000 calories ADA 
(American Diabetes Association) diet.  

The October 1996 VA diabetes examination report showed that 
the veteran reported that he was placed on oral antidiabetic 
drugs and he had been on this medication since service.  He 
indicated that his blood sugar level had stayed within normal 
range with his medication.  He reported that he did have 
occasional episodes of mild hypoglycemia; he took candy when 
these episodes occurred.  His Micronase dosage was 10 
milligrams a day.  He indicated that he had hypoglycemia 
reactions once a month, but recently he had noticed an 
increase in episodes, although his blood sugars had remained 
within normal range.  He reported that he stayed on a 2,000-
calorie diet and a self-prescribed exercise regimen.  He 
weighed 160 pounds and he seemed to be gaining weight in the 
last few months.  He had no evidence of anal pruritus.  He 
denied that he took insulin; rather, he indicated that 
Micronase managed his diabetes well.  The examiner diagnosed 
diabetes mellitus fairly well controlled.

VA treatment records included a February 1997 record that 
showed that the veteran was instructed to continue to take 
Glyburide and adhere to a diet to manage his diabetes. 

VA treatment records included a September 1997 letter from 
D.P.S., P.A.C., in which he reported that the veteran 
continued to take Glyburide, described as an oral 
hypoglycemic, for control of his diabetes.  A February 2000 
record indicated that the veteran's diabetes still required 
compliance with a special diet for management.  
Assessment of diabetes mellitus type II, noncompliance was 
noted.  A July 2000 record noted that the veteran refused 
insulin therapy.  

The September 2000 VA diabetes examination report showed that 
the veteran reported that he continued to take oral 
antidiabetic agents.  He indicated that he saw his diabetic 
care provider every two months through the VA.  The examiner 
diagnosed "moderately severe" diabetes being controlled 
with oral medication.  
The examiner added that the complications of diabetes 
included impotence and eye damage to the retinal area with 
neurologic signs of numbness to the tips of the fingers, 
toes, and penis.  

VA treatment records included an April 2001 record that 
showed that the veteran continued to take oral hypoglycemic 
drugs for his diabetes.  Records dated in May 2002, June 
2002, June 2003, August 2003, and December 2003 showed that 
the veteran had not been compliant with the management of his 
diabetes on account of job-related stress over conflicts at 
work.  Records dated in December 2003 showed that Dr. E.A.H. 
maintained that the veteran needed to remain off from work 
until his vision corrected.  Dr. E.A.H discussed with the 
veteran that the next step might be insulin therapy until his 
sugars were under control.  Records dated in December 2003 
further showed that the veteran continued to take oral 
hypoglycemic drugs.  

A March 2004 record noted that the veteran had not worked 
since December 8, 2003 and that he had been on FMLA leave 
since January 15, 2004 for medical issues.  

In a March 2004 letter, Dr. P.C. indicated that he was 
currently treating the veteran for "severe" uncontrolled 
diabetes mellitus II and cataracts affecting his eyesight.  
Dr. P.C. noted that the veteran was legally blind.  Dr. P.C. 
reported that the veteran was unable to drive or work.  Dr. 
P.C. maintained that the veteran needed to remain off from 
work until his blood sugars were under control and his 
eyesight had been corrected.  Dr. P.C. recommended that the 
veteran's time off should continue from that day until April 
20, 2004.  Dr. P.C. added that it was also recommended that 
the veteran retire on complete disability, as his condition 
was permanent. 

Records from Leavenworth Family Health Center dated from 
January 2004 to May 2004, included a February 2004 letter 
from A.J.J., M.D. that noted that the veteran reported that 
recently, he had had extreme difficulty managing his blood 
sugar due to stress related anxiety.  Dr. A.J.J. indicated 
that the veteran had a history of diabetes that proved 
difficult to control.  

Records from Leavenworth Family Health Center further showed 
that in March 2004, the veteran complained of severe pain in 
his joints and that his muscles ached and were tender.  A 
nurse noted "severe" type II diabetes mellitus.  It was 
further noted that the veteran was on insulin (Novalog) for 
his diabetes.  A March 2004 record noted that the veteran's 
diabetes was poorly controlled and that the veteran was still 
unable to work.  In an April 2004 letter, Dr. P.C. noted the 
same information reported in his March 2004 letter.  In 
addition, he noted that the veteran should still remain off 
work until June 1, 2004.  Lastly, in a May 2004 letter, Dr. 
P.C. reported that the veteran was unable to work from June 
1, 2004 until further notice due to his "chronic medical 
condition" that was made worse by his stressful work 
conditions noted as work related.  

Prior to June 6, 1996, under Diagnostic Code 7913, a 10 
percent evaluation is warranted for mild diabetes mellitus 
controlled by restricted diet without insulin and without 
impairment of health or vigor or limitation of activity.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).  A 20 percent 
evaluation is warranted for moderate diabetes mellitus with 
moderate insulin or oral hypoglycemic agent dosage and 
restricted (maintenance) diet without impairment of health or 
vigor or limitation of activity.  Id.  A 40 percent 
evaluation is warranted for moderately severe diabetes 
mellitus requiring a large insulin dosage, a restricted diet, 
and careful regulation of activities, i.e. avoidance of 
strenuous occupational and recreational activities.  Id.  A 
60 percent evaluation is warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  Id.  A 100 percent evaluation is warranted for 
pronounced uncontrolled diabetes mellitus with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities with progressive 
loss of weight and strength or severe complications.  Id. 

The Note under Diagnostic Code 7913 provides that definitely 
established complications of diabetes mellitus such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.  

After June 6, 1996, a 10 percent evaluation is warranted for 
diabetes mellitus manageable by restricted diet only.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1996-2004).  A 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  Id.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Id.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  A 100 
percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

Note (1) under Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Id.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Id.  Note (2) under Diagnostic Code 7913 provides that 
when diabetes mellitus has been conclusively diagnosed, a 
glucose tolerance test solely for rating purposes is not to 
be requested.  Id.  

VA treatment records dated from November 1995 to March 2004 
and the October 1996, September 1997, and September 2000 VA 
examination reports show that the veteran's diabetes is 
managed by a restricted diet and oral hypoglycemic agents.  
Records from Leavenworth Family Health Center begin to show 
in March 2004 that the veteran uses insulin (Novalog) to 
manage his diabetes.  

The October 1996 VA examination report shows that the veteran 
complained of occasional episodes of "mild hypoglycemia" 
that occurred once a month with an increase in frequency.  
None of the medical evidence, however, documents any episodes 
of hypoglycemia.  

The September 2000 VA examiner diagnosed "moderately 
severe" diabetes, but his assessment as to the severity of 
the veteran's diabetes was clearly also based in significant 
part on complications due to diabetes, which he noted were 
"impotence," "eye damage to the retinal area," and 
"neurologic signs of numbness to the tips of the fingers, 
toes, and penis."  Thus, the September 2000 VA examiner's 
characterization of the veteran's diabetes as "moderately 
severe" is not just a reflection of the severity of the 
veteran's diabetes but also includes the aforementioned 
complications attributable to diabetes in the overall 
assessment that the disability is moderately severe.  The 
Board notes that separate evaluations have already been 
established for impotence, diabetic retinopathy, and 
peripheral neuropathy of the upper and lower extremities as 
secondary to service-connected diabetes mellitus.  Therefore, 
the September 2000 VA examiner's diagnosis of "moderately 
severe" diabetes cannot alone be the basis for awarding a 
higher evaluation for the veteran's diabetes as to do so 
would violate the rule against pyramiding.  See 38 C.F.R. § 
4.14 (2004) (providing that the evaluation of the same 
disability under various diagnoses is to be avoided); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the March 2004 
letter, Dr. P.C. indicated that he was treating the veteran 
for "severe" uncontrolled diabetes and cataracts.  For the 
exact same reasons noted above, Dr. P.C.'s characterization 
of the veteran's diabetes as "severe" cannot alone be the 
basis for awarding a higher evaluation when clearly his 
assessment as to the severity of the diabetes was based in 
part on the veteran's marked decrease in visual acuity due to 
cataracts.  

In December 2003, VA treatment records show that the 
veteran's activities had begun to be regulated as he was 
instructed to remain off of work.  This restriction, however, 
was based in part on the recent onset of the veteran's 
markedly decreased vision.  

Thus, excluding the complications associated with the 
veteran's diabetes for which separate evaluations have been 
established, the medical evidence shows that throughout the 
appeal period, the veteran's diabetes has required a 
restricted diet and oral hypoglycemic agents, and in March 
2004, his diabetes has required insulin.  As such, the Board 
finds that the veteran's disability does not more nearly 
approximate the criteria associated with a 40 percent rating 
under either the old or new rating criteria for Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995 & 
2004). 


III.      Higher Initial Rating for Residuals of Left 
Shoulder Injury

In a January 1996 rating decision, the RO granted service 
connection for left shoulder injury, status post 
reconstructive surgery and assigned a 10 percent rating under 
Diagnostic Code 5203 effective June 1, 1995.  In an April 
1997 rating decision, the RO increased the disability rating 
to 20 percent effective from June 1, 1995.  

The service medical records show that the veteran sustained 
the injury to his left shoulder in January 1991.  An x-ray of 
the left shoulder at that time was normal and an impression 
of impingement syndrome was noted.  The veteran reportedly 
had dislocated his shoulder.  He complained of instability, 
soreness, and pain in his shoulder, especially with movement 
that involved reaching and lifting.  The service medical 
records indicate that various physical examinations of the 
left shoulder conducted throughout his service revealed 
tenderness, pain, muscle spasm, limitation of motion on 
account of pain, decreased muscle strength (but never below 
4-/5), and crepitus or popping.  Also, the veteran underwent 
injections of corticosteroid in June 1991, but with only 
temporary relief.  A July 1991 record noted that the veteran 
reported that he underwent a computed tomography (CT) scan 
that revealed a normal study with no evidence of rotator cuff 
tear.  An August 1991 record noted that a CT-arthrogram was 
negative.  The physical examination continued to reveal a 
positive impingement sign and the impression impingement 
syndrome was noted.  A November 1991 radiograph report showed 
that the veteran underwent a computed arthrotomography of the 
left shoulder.  The impression was normal study and no 
evidence of rotator cuff or glenoid labrum tear.  

The service medical records further show that the veteran 
underwent reconstructive surgery of the shoulder in February 
1992.  The surgical scar was noted as well-healed and adhered 
at the top of the veteran's shoulder.  The records showed 
follow-up treatment for status post left acromioplasty, 
capsulothopy, subacromial decompression, and capsulorrhaphy.  
The records showed progressive improvement in the range of 
motion of the shoulder in all planes.  Additional records 
noted a minimum superior scar adhesion and good scar 
mobility.  In April 1993, the veteran underwent surgery for a 
superficial infection of the left shoulder, status post 
incision and drainage from localized stitch abscess noted in 
March 1993 and excised.  A June 1993 record noted a well-
healed incision of the left shoulder that was tender to 
palpation at the incision.  An August 1993 record noted that 
during a follow-up visit for the subacromial decompression 
that was complicated by an infection, the veteran still 
complained of pain.  The examination revealed a well-healed 
"NVI" of the upper extremity and a positive impingement 
sign with full flexion.  The impression was recurrent 
impingement.  The veteran also complained of a swollen and 
painful left shoulder at his February 1995 retirement 
physical.  The veteran inexplicably noted on his retirement 
Report of Medical History as well as the entrance Report of 
Medical History that he is both right handed and left handed, 
but a June 1993 consultation sheet noted that the veteran is 
right hand dominant.  

The October 1996 VA joints examination report showed that the 
veteran complained of joint pain and stiffness, especially 
during the cold weather.  He complained of limitation of 
motion.  He indicated that there was a depression or loss of 
tissue in his deltoid near the acromioclavicular joint, 
described as an approximately three inch depression over the 
humeral head, especially when the shoulder was rotated.  He 
reported that he had a five-inch scar in the anterior of the 
left shoulder.  He maintained that he experienced pain in his 
left shoulder when he lifted groceries or a suitcase, which 
caused him some distress.  On range of motion, the veteran 
had 0 to 70 degrees of external rotation, 0 to 60 degrees of 
internal rotation, and 0 to 165 degrees of abduction.  The 
examiner noted that the veteran's "right" shoulder showed 
normal movement throughout without pain.  The examiner then 
noted that the veteran "continued to have some pain and 
stiffness on movement of the shoulder and elbow joint."  The 
examiner diagnosed reduced motion in the left shoulder.  The 
examiner noted in general that the veteran's joints showed 
evidence of chronic inflammation and residuals of injury due 
to the veteran's occupation.  

The September 2000 VA joints examination report showed that 
the examination revealed a "large" scar over the left 
shoulder.  The examiner noted in general that the veteran had 
"pretty good" motility in spite of the "numerous 
fractures."  The examiner noted in general that none of the 
veteran's joints appeared red or irritated at that time.  The 
examination revealed that the left shoulder had forward 
elevation of 0 to 110 degrees, abduction was 0 to 100 
degrees, external rotation was 0 to 30 degrees, and internal 
rotation was 0 to 45 degrees.  The examiner noted that the 
left rotator cuff injury revealed a good result.  In the 
diagnosis portion, the examiner noted that given the 
veteran's history of injuries and the history of 109 
parachute jumps, the veteran's complaints of pain and 
stiffness in the shoulder were "definitely related" to the 
in-service injury.  The examiner noted that the multiple 
injuries had resulted in limitation of the veteran's physical 
ability in so far as sports or normal physical activity of a 
44 year old man.  The radiographic report noted that x-rays 
of the shoulder revealed no evidence of acute fracture or 
bone destruction.  There were mild degenerative arthritic 
changes of the acromioclavicular joint.  The impression was 
degenerative arthritic changes of the acromioclavicular 
joint.

VA treatment records dated from November 1995 to March 2004 
are only significant for a November 1995 record that noted 
"WHSS" of the left anterior shoulder with a decrease in 
abduction.  No other complaints referable to the shoulder are 
noted. 
  
Under Diagnostic Code 5203, a 10 percent evaluation is 
assigned for malunion of the clavicle or scapula (major or 
minor).  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).  A 
10 percent evaluation is assigned for nonunion of the 
clavicle or scapula without loose movement (major or minor).  
Id.  A 20 percent evaluation is assigned for nonunion of the 
clavicle or scapula with loose movement (major or minor), or 
dislocation of the clavicle or scapula (major or minor).  Id.  
Diagnostic Code 5203 also provides that in the alternative, 
the disability should be rated on impairment of function of 
contiguous joint.  Id. 

The veteran is currently assigned the maximum schedular 
rating available under Diagnostic Code 5203.  Therefore, the 
Board will consider other diagnostic codes to assess whether 
the veteran is entitled to a rating in excess of 20 percent 
under any of them. 

Under Diagnostic Code 5201, where motion is limited to 25 
degrees from the side, a 30 percent rating is assigned for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  VA regulations provide that full range of motion of 
the shoulder is zero degrees to 180 degrees on forward 
elevation (flexion), zero degrees to 180 degrees on 
abduction, and zero degrees to 90 degrees on both external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2004).  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's demonstrated range of motion of the left 
shoulder on abduction and elevation at the October 1996 and 
September 2000 VA examinations far exceeded 25 degrees from 
the veteran's side.  The October 1996 and September 2000 VA 
examiners noted that the veteran had pain and stiffness with 
movement.  The VA examiners or examinations did not identify 
any degree of additional functional loss due to pain, 
weakness, lack of endurance, fatigue, or incoordination that 
further limited the veteran's range of motion in the left 
shoulder to 25 degrees or less from the side.  The clinical 
findings noted in the service medical records which showed 
progressive improvement in the range of motion of the 
shoulder in all planes are consistent with the October 1996 
and September 2000 examination findings.  Thus, the medical 
evidence shows that the veteran has loss of motion due 
primarily to pain on abduction and elevation, but not to the 
degree where motion is limited to just 25 degrees or less 
from the veteran's side.  Therefore, the Board finds that the 
veteran's left shoulder disability does not more nearly 
approximate the criteria for a 30 percent rating under 
Diagnostic Code 5201.

In regard to Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation), the medical evidence shows that 
the veteran's left shoulder disability is not manifested by 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2004);   
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  Moreover, the veteran's service-connected disability 
is not analogous to an individual with ankylosis of the left 
shoulder.  To the contrary, the medical evidence shows that 
the veteran has functional range of motion in the left 
shoulder.   

In regard to Diagnostic Code 5202 (other impairment of the 
humerus), the medical evidence shows that the veteran's left 
shoulder disability is not manifested by fibrous union of, 
nonunion of (false flail joint), or loss of head of (flail 
shoulder)  the humerus so as to preclude an evaluation of 40 
percent or higher under Diagnostic Code 5202.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2004).  

In regard to Diagnostic Codes 5301 (Muscle Group I), 5302 
(Muscle Group II), and 5303 (Muscle Group III), the medical 
evidence does not show that the veteran's left shoulder 
disability is manifested by severe damage to any of the 
aforementioned muscle groups, so as to warrant a rating in 
excess of 20 percent under any of them.  38 C.F.R. §§ 4.56, 
4.73, Diagnostic Codes 5301, 5302, 5303 (2004).  The service 
medical records only note a residual subacromial 
decompression.  

The Board notes that there is x-ray evidence of mild 
degenerative arthritic changes of the acromioclavicular 
joint; however, the arthritic changes have not been medically 
associated with the in-service left shoulder injury.  
Regardless, even assuming the arthritic changes are residuals 
of the in-service left shoulder injury, under Diagnostic 
Codes 5010-5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved, which in this case are 
the diagnostic codes previously discussed (i.e., Diagnostic 
Codes 5200, etc.).  

The service medical records and October 1996 and September 
2000 VA examination reports show that the veteran has a scar 
as the result of the reconstructive surgery conducted on his 
left shoulder.  The service medical records describe the scar 
as well-healed and mobile but adhered to the shoulder and 
tender to palpation.  The October 1996 VA examination report 
noted that the veteran described his scar as measuring five 
inches.  The September 2000 VA examiner described that the 
veteran had a "large scar" over the left shoulder.  No 
examination indicated that there is underlying soft tissue 
damage associated with the scar.  

Under the old schedule for evaluating skin disorders, a 10 
percent rating is assigned for superficial scars that are 
tender and painful on objective demonstration under 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  The Board finds that the veteran's large, 
adherent, and tender scar should be rated by analogy to a 
tender and painful scar, and assigned a 10 percent rating 
under Diagnostic Code 7804.  The remaining diagnostic codes 
for skin disorders are either not applicable or overlap with 
symptomatology previously considered under Diagnostic Codes 
5200 through 5203.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800 (scars, disfiguring, head, face, or neck), 7801 (scars, 
burns, third degree), 7802 (scars, burns, second degree), 
7803 (scars, superficial, poorly nourished, with repeated 
ulceration), and 7805 (scars, rated on limitation of function 
of part affected) (2002).  

Under the new schedule for evaluating skin disorders, a 10 
percent rating is assigned for superficial scars that are 
painful on examination under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  The Board finds that 
the veteran's large, adherent, and tender scar should be 
rated by analogy to a painful scar, and assigned a 10 percent 
rating under Diagnostic Code 7804.  The remaining diagnostic 
codes for skin disorders are not applicable, do not assign a 
rating in excess of 10 percent, or overlap with 
symptomatology previously considered under Diagnostic Codes 
5200 through 5203.  See Diagnostic Codes 7800 (disfigurement 
of the head, face, or neck), 7801 (scars, other than head, 
face, or neck, that are deep or that cause limited motion), 
7802 (scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion), 7803 
(scars, superficial, unstable), and 7805 (scars, rated on 
limitation of function of affected part) (2004).  

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 20 percent under Diagnostic Code 5203 or 
under Diagnostic Codes 5200, 5201, and 5202, but he is 
entitled to a separate rating of 10 percent under Diagnostic 
Code 7804 of the old and amended schedules for evaluating 
skin disorders.  


IV.      Higher Initial Rating for Residuals of Sprained Left 
Elbow

In a January 1996 rating decision, the RO granted service 
connection for residuals of sprained left elbow and assigned 
a 10 percent rating under Diagnostic Code 5099-5024 effective 
June 1, 1995.  The July 2003 rating decision shows that the 
left elbow disability was assigned to Diagnostic Codes 5024-
5206.  

The service medical records show that in October 1980, the 
veteran sustained a hyperextension injury to his left elbow.  
The physical examination revealed swelling in the left elbow 
without ecchymosis that extended to his mid-arm and down to 
his wrist.  There was also tenderness around the medial 
epicondyle.  Range of motion in the elbow was 35 degrees of 
extension and 95 degrees of flexion.  Supination and 
pronation were within normal limits.  His sensory and motor 
strength were intact distal to the elbow.  The impression was 
severe hyperextension sprain of the left elbow.  A November 
1980 consultation sheet noted that x-rays revealed no 
fractures.  The impression noted was probable dislocation and 
spontaneous reduction with residual instability.  

The service medical records include a January 1990 
consultation report that noted that the veteran was seen for 
his right knee during which time he also complained of left 
elbow pain.  The examination revealed mild tenderness over 
the radial side of the olecranon of the left elbow.  He had 
full extension, flexion, pronation, and supination with no 
swelling.  X-rays were negative.  The assessment was left 
elbow pain status post injury in 1980, mild sprain.  The 
February 1995 retirement physical report and Report of 
Medical History show that the veteran complained of a swollen 
and painful left elbow.  

The October 1996 VA joints examination report shows that the 
veteran complained of difficulty with his left elbow, 
including pain and stiffness especially during the cold 
weather.  He experienced pain in his left elbow when he 
lifted groceries or a suitcase which caused him some 
distress.  On range of motion of the left elbow, the veteran 
had 140 degrees of flexion.  The examiner noted that the 
veteran continued to have some pain and stiffness on movement 
of the elbow joint.  The examiner diagnosed reduced motion in 
the left elbow.  The examiner noted in general that the 
veteran's joints showed evidence of chronic inflammation and 
residuals of injury due to the veteran's occupation.  

The September 2000 VA joints examination report shows that 
the examiner noted in general that none of the veteran's 
joints appeared red or irritated at that time.  The examiner 
indicated that the veteran was unable to rotate the left 
elbow through full range of motion and that the veteran was 
unable to completely supinate or pronate the left forearm.  
"[F]lexion was 0 to 90 degrees, full flexion from 0 to 130 
degrees of the left elbow."  Supination was 0 to 45 degrees 
and pronation was 0 to 40 degrees.  In the diagnosis portion, 
the examiner noted multiple joint injuries by history with 
decreased range of motion of the left forearm.  The examiner 
noted that the veteran's multiple injuries had resulted in 
limitation of the veteran's physical ability in so far as 
sports or normal physical activity of a 44 year old man.  The 
radiographic report on x-rays of the left elbow noted the 
following:  no acute fracture or bone destruction; a small 
bony spur of the lateral epicondyle of the humerus; and tiny 
calcifications adjacent to the medial epicondyle of the 
humerus.  

VA treatment records dated from November 1995 to March 2004 
noted no complaints referable to the left elbow.  

Under Diagnostic Code 5024 (tenosynovitis), the disability is 
rated on limitation of motion of affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2004).  Under Diagnostic Code 5206 (limitation of 
flexion of forearm), a noncompensable evaluation is assigned 
where flexion is limited to 110 degrees (major or minor), a 
10 percent evaluation is assigned where flexion is limited to 
100 degrees (major or minor), a 20 percent evaluation is 
assigned where flexion is limited to 90 degrees, a 30 percent 
(major) or 20 percent (minor) evaluation is assigned where 
flexion is limited to 70 degrees, a 40 percent (major) or 30 
percent (minor) evaluation is assigned where flexion is 
limited to 55 degrees, and a 50 percent (major) or 40 percent 
(minor) evaluation is assigned where flexion is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).  
Flexion of the elbow to 145 degrees and extension to 0 
degrees are considered full range of motion.  38 C.F.R.  § 
4.71, Plate I (2004).  Full range of motion of the forearm is 
zero degrees to 80 degrees on pronation and zero degrees to 
85 degrees on supination.  Id.  

The veteran's demonstrated range of motion of the left elbow 
on flexion at the October 1996 VA examination did not more 
nearly approximate the criteria for a higher rating of 20 
percent under Diagnostic Code 5206.  The October 1996 VA 
examiner also did not identify any degree of additional 
functional loss due to pain, weakness, lack of endurance, 
fatigue, or incoordination that further limited the range of 
motion in the left elbow on flexion to 90 degrees or less.  
The veteran's demonstrated range of motion of the left elbow 
on flexion at the September 2000 VA examination is not 
entirely clear (90 degrees versus 130 degrees).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a 20 percent rating under Diagnostic Code 
5206 have been approximated.  38 C.F.R. § 3.102 (2004).  The 
September 2000 VA examiner, however, did not identify any 
additional functional loss due to pain, etc., that would 
indicate that flexion is further limited to 55 degrees or 
less, which is the criteria associated with the next higher 
rating of 30 percent under Diagnostic Code 5206 for the minor 
extremity. 

The Board will consider other diagnostic codes to assess 
whether the veteran is entitled to a rating in excess of 20 
percent under any of them.  The veteran had full extension of 
the left elbow at the September 2000 VA examination and the 
VA examiner did not identify any additional functional loss 
due to pain, etc., that would indicate that extension was 
actually limited to 100 degrees or more, which is the 
criteria associated with the next higher rating of 30 percent 
under Diagnostic Code 5207 (limitation of extension of 
forearm) for the minor extremity. 

In regard to Diagnostic Code 5213 (impairment of supination 
and pronation), the medical evidence shows that the September 
2000 VA examination revealed that the veteran had motion lost 
beyond the middle of the arc on pronation (at 40 degrees), 
but the elbow disorder does not result in fixation of the 
hand in supination or hyperpronation, so the criteria for a 
30 percent rating for the minor extremity has not been 
approximated under this diagnostic code.  Moreover, the 
medical evidence does not show that any functional loss due 
to pain causes disability of the elbow that results in a 
condition analogous to fixation of the hand in supination or 
hyperpronation.  

The medical evidence also shows that the veteran's left elbow 
disability is not manifested by ankylosis, flail joint with 
joint fracture, nonunion of the radius and ulna with flail 
false joint, nonunion in upper half of the ulna with false 
movement with loss of bone substance and marked deformity, or 
nonunion in lower half of radius with false movement with 
loss of bone substance and marked deformity, so as to 
preclude evaluations in excess of 20 percent for the minor 
extremity under Diagnostic Codes 5205, 5209, 5210, 5211, 
5212.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 
5211, 5212 (2004).

In sum, the Board finds that the veteran is not entitled to a 
higher initial rating in excess of 10 percent under 
Diagnostic Code 5206 prior to September 20, 2000 (date of VA 
examination), but beginning September 20, 2000, the veteran 
is entitled to a higher initial rating of 20 percent, but no 
higher, under Diagnostic Code 5206. 

V.       Higher Initial Rating for Residuals of Right Knee 
Injury, Status-Post  
           Operative with Patellofemoral Syndrome

In a January 1996 rating decision, the RO granted service 
connection for 
residuals of right knee injury status-post operative with 
patellofemoral syndrome
and assigned a noncompensable evaluation under Diagnostic 
Code 5257 effective June 1, 1995.  In an August 2001 SSOC, 
the RO increased the disability rating to 10 percent under 
Diagnostic Code 5257 effective June 1, 1995.  

The service medical records show that in February 1987, the 
veteran reported that he injured his right knee when he fell.  
Examinations of the right knee revealed tenderness of the 
patella with slight swelling.  Range of motion was full.  The 
medial collateral ligament and lateral collateral ligament 
were intact.  The compression was positive.  An assessment of 
intrapatella bursitis was noted.  Another assessment of 
chondromalacia patellae was noted.  A March 1987 radiology 
report noted that no abnormality was observed.  Thereafter, 
records dated in March 1987, April 1987, May 1987, June 1987, 
July 1987, October 1987, January 1988, February 1988, April 
1988, January 1989, April 1989, May 1989, August 1989, and 
January 1990, showed that the veteran complained of right 
knee pain and examinations revealed the following:  full 
range of motion on extension and flexion; intact/stable 
medial collateral ligament, lateral collateral ligament, 
fibular collateral ligament, posterior/proximal cruciate 
ligament, and anterior cruciate ligament; tenderness in the 
patella; positive compression test; patellar crepitation; 
slight swelling; mild effusion; negative Lachman's test; 
negative McMurray's test; painful crepitus; and pain on 
motion.  Assessments were right knee patellofemoral syndrome.  
An April 1988 record indicated that an arthrogram was 
negative.  A January 1990 consultation report noted that the 
arthrogram was negative and that there were no abnormal 
findings on the plain x-rays.  The February 1995 retirement 
Report of Medical History shows that the veteran complained 
of pain and swelling in his right knee.

The October 1996 VA joints examination report shows that the 
veteran complained of pain and stiffness in his knee, 
especially during the cold weather.  He also complained of 
limitation of motion.  The physical examination revealed that 
range of motion in the right knee was 0 to 160 degrees on 
extension/flexion.  In the diagnosis section, the examiner 
noted that the right knee was normal throughout the 
examination.  

The September 2000 VA joints examination report shows that 
the veteran complained of pain in the right knee.  The 
examiner noted in general that the veteran's joints appeared 
red or irritated at that time.  The examination revealed that 
the knee was nontender.  The knee had extension to 0 degrees 
and could be flexed from 0 to 120 degrees.  The examiner 
commented that the veteran's right knee seemed to have made a 
good recovery following orthopedic surgery, but the examiner 
added that the veteran maintained that occasionally his knee 
locked and gave way when he walked.  In the diagnosis 
portion, the examiner noted that given the veteran's history 
of injuries and the history of 109 parachute jumps, the 
veteran's complaints of pain and stiffness in the knee were 
"definitely related" to the in-service injury.  The 
examiner noted that the multiple injuries had resulted in 
limitation of the veteran's physical ability in so far as 
sports or normal physical activity of a 44 year old man.  The 
radiographic report noted that x-rays of the right knee 
revealed no evidence of acute fracture or bone destruction.  
The knee joint space appeared relatively preserved.  The 
impression was no significant bone and joint abnormality of 
the knee.  

VA treatment records dated from November 1995 to March 2004 
noted no complaints referable to the right knee.  

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  A 20 percent 
rating is prescribed for moderate recurrent subluxation or 
lateral instability.  Id.  A 30 percent rating is prescribed 
for severe recurrent subluxation or lateral instability.  Id.  

The October 1996 and September 2000 VA examination reports do 
not show that the veteran's right knee disability 
demonstrated subluxation or lateral instability on 
examination despite the veteran's subjective complaints of 
locking and giving way of the knee.  Historically, the 
service medical records show that every examination conducted 
on the right knee revealed intact and stable ligaments of the 
knee.  The Board finds that the evidence does not support a 
higher evaluation of 20 percent under Diagnostic Code 5257 
for moderate recurrent subluxation or lateral instability.  

The Board will consider other diagnostic codes to assess 
whether the veteran is entitled to either a rating in excess 
of 10 percent or a separate rating under any of them.

The veteran's demonstrated range of motion of the right knee 
at the October 1996 and September 2000 VA examinations does 
not meet the criteria for a higher rating of 20 percent under 
Diagnostic Code 5260 because flexion of the knee is not 
limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  His demonstrated range of motion of the 
right knee on VA examination also does not meet the criteria 
for a separate compensable rating under Diagnostic Code 5261 
because extension of the knee is not limited to 10 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004); 
VAOPGCPREC 9-04.  The VA examiners did not identify any 
degree of additional functional loss due to pain, weakness, 
lack of endurance, fatigue, or incoordination that indicated 
that range of motion in the right knee was limited to 30 
degrees or less on flexion or limited to 10 degrees or more 
on extension.  There is no x-ray evidence of arthritis of the 
right knee, so the Board need not consider whether the 
veteran is entitled to a separate rating for loss of motion 
on flexion pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98. 

The medical evidence also shows that the veteran's right knee 
disability is not manifested by ankylosis, dislocated 
semilunar cartilage, or malunion of the tibia and fibula with 
moderate knee or ankle disability, so as to preclude 
evaluations in excess of 10 percent under Diagnostic Codes 
5256, 5258, 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5262 (2004).

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 5257 or 
any other diagnostic code.  


VI.      Staged Ratings and Extraschedular Ratings

With regard to the veteran's service-connected residuals of 
sprained left elbow, the Board has assigned staged ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
veteran's other disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned under the designated diagnostic codes during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Id.  

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected disabilities 
alone cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected disabilities interfere 
with his employability, the assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2004) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


VII.    Service Connection for Kidney Disease

The service medical records include a September 1980 
consultation sheet that noted that the veteran complained of 
"intermittent but daily" bilateral low back pain/flank pain 
since he was struck in the kidneys four months ago.  He 
reported that the pain on the left side radiated around into 
the left upper inguinal area.  He also noted hematuria and 
intermittent dysuria.  The consultant provided an assessment 
of terminal hematuria by history.  A September 1980 record 
showed that the veteran complained of dysuria, present for 
the past four months.  The assessment was rule out 
nonspecific urethritis.  A December 1982 record showed that 
the veteran complained of pain in the right kidney area for 
the past day.  The assessment was rule out kidney infection.  
A follow-up record dated in December 1982 noted that the 
examination revealed tenderness in the right flank with 
twisting.  The assessment was low back pain.  The December 
1982 radiographic report noted that an x-ray of the KUB 
[kidneys, ureters, and bladder] revealed no evidence of 
calculi.  

An April 1983 record showed that the veteran reported that he 
was kicked in the left kidney while playing soccer; he now 
had left flank pain.  The examination revealed tenderness to 
palpation of the left flank area.  The assessment was rule 
out renal trauma.  An April 1983 consultation sheet noted 
that the veteran reported that he was kicked on the left side 
of his back in the past 24 hours and he now had left flank 
pain.  The impression left flank/renal contusion (minor) was 
noted.  An April 1983 radiographic report noted an impression 
of normal IVU [intravenous urogram].  

Various records dated in November 1988 noted that the veteran 
complained of blood in his urine and problems with his 
kidneys.  One record noted an assessment of hematuria.  One 
record noted an impression of rule out kidney "Patt."  One 
record noted an assessment of rule out lithiasis.  The 
examiner added that the veteran's back pain was suggestive of 
myofascial pain syndrome.  The examination revealed a mild 
varicocele, but no evidence of an urinary tract infection or 
prostatitis.  The November 1988 radiology report noted 
impressions of IVP [intravenous pyelogram] "prompt bilateral 
excretion of the contrast," normal renal sizes, and no 
intrinsic or extrinsic lesions identified.  

A December 1988 record showed that the veteran was seen for 
his diabetes during which time the veteran also reported that 
he had kidney stones.  Another December 1988 record noted 
that the veteran reported that after voiding, he noticed the 
presence of "terminal blood."  He indicated that he also 
checked for stones.  The examiner noted an assessment of 
benign prostatic hypertrophy.  A 'Hospital Discharge Notes' 
record for a January 1990 hospitalization for diabetes noted 
that the veteran was diagnosed with several disorders, 
including nephrolithiasis (in November 1988) and hematuria.  
The February 1995 retirement physical report noted that the 
veteran had a history of passing kidney stones but no 
disorder of the kidneys was identified.  On the Report of 
Medical History, the veteran reported a positive response to 
the question of whether he ever had or had now a kidney stone 
or blood in his urine. In the discussion portion, the 
examiner reported that the veteran indicated that he had   
passed kidney stones in 1987 and 1988.  

VA treatment records dated from November 1995 to March 2004 
include a July 1996 record that noted that the veteran 
presented at the clinic indicating that he passed a kidney 
stone that morning.  The veteran reported that he had a long 
history of developing renal stones and he had been unable to 
catch one up to this date.  He indicated that after he passed 
the stone, he had an episode of mild hematuria that had 
resolved.  Dr. D.E. noted an assessment of nephrolithiasis.  
Dr. D.E. further noted that the plan was to screen the 
veteran's urine until a stone was caught for analysis.  

The October 1996 VA nephrological examination report shows 
that the veteran reported that in 1980, he sustained severe 
trauma to his back and kidneys as evidenced by gross 
hematuria for a prolonged period of time.  He related that he 
had a complete urological work up in 1981 and that apparently 
the renal trauma had subsided, but in 1988, he passed some 
type of gravel material or stone from his urethra.  He 
indicated that there was no history of colic from either 
side.  He further indicated that the complete work up 
including x-rays of his kidneys which he related were 
negative.  He also complained that in the last several years 
he had developed chronic left epididymitis for which he was 
treated off and on.  He continued to have some pain referable 
to the left epididymis.  The examiner diagnosed chronic 
epididymitis.  The examiner noted a history of recurrent 
epididymitis with minimal findings currently.  The examiner 
added that the rectal examination revealed that the prostate 
was small and nontender.  The examiner concluded that there 
was no evidence of additional renal trauma or genitourinary 
calculi currently.  

In an April 1997 statement, the veteran reported that he had 
been placed on "captopric" for his "kidney disease."  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

While the October 1996 VA examiner diagnosed no disease of 
the kidneys at that examination, the July 1996 VA treatment 
record is significant for an assessment of nephrolithiasis by 
Dr. D.E.  Nephrolithiasis is a condition marked by the 
presence of renal calculi, i.e., kidney stones.  Booten v. 
Brown, 8 Vet. App. 368, 370 (1995).  The service medical 
records document several episodes in which the veteran 
complained of low back pain/flank pain, pain in the kidney 
areas, or kidney stones, although the December 1982 KUB, 
April 1983 IVU, and November 1988 IVP were all negative for 
clinical findings of renal calculi.  Nevertheless, service 
examiners similarly suspected that the veteran suffered from 
"lithiasis" during service.  Thus, there is medical 
evidence of continuity of symptomatology between symptoms the 
veteran complained of during service and those symptoms noted 
after service that Dr. D.E. assessed were causally or 
etiologically related to nephrolithiasis.  38 C.F.R. 
§ 3.303(b) (2004).  Accordingly, service connection for 
nephrolithiasis is warranted.  












ORDER

An initial rating in excess of 20 percent for service-
connected diabetes mellitus is denied.

An initial rating in excess of 20 percent for service-
connected residuals of left shoulder injury is denied.

A separate initial rating of 10 percent for a scar secondary 
to service-connected left shoulder injury, status-post 
reconstructive surgery is granted, subject to the law and 
regulations controlling the award of monetary benefits.

An initial rating in excess of 10 percent for service-
connected residuals of sprained left elbow prior to September 
20, 2000 is denied.  

A higher initial rating of 20 percent for service-connected 
residuals of sprained left elbow beginning September 20, 2000 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.  

An initial rating in excess of 10 percent for service-
connected residuals of right knee injury, status-post 
operative with patellofemoral syndrome is denied.

Service connection for nephrolithiasis is granted. 


REMAND

The service medical records show that the veteran complained 
of a cough and chest pain on several occasions during 
service.  He was diagnosed with and treated for pneumonia in 
September 1981 and August 1990 as well as bronchitis in March 
1982 and April 1986.  Post-service medical records show that 
while no residuals of pneumonia were found on VA examination 
conducted in October 1996 (which included an October 3, 1996 
pulmonary function test), VA treatment records are 
significant for another pulmonary function test dated October 
31, 1996 that revealed mild small airway disease.  VA 
treatment records dated in February 1997 and February 2000 
similarly note assessments of small airway disease.  VA 
treatment records dated in April 2001, December 2003, January 
2004, and March 2004 show that the veteran was placed on an 
Albuterol inhaler.   The veteran's currently complained of 
symptoms appear to be similar to those documented during 
service; however, the medical evidence does not definitively 
show that the diagnosed mild small airway disease is a 
residual of pneumonia or any other incident of his service.  
Therefore, the Board finds that VA has a duty to provide the 
veteran with a medical examination and obtain a medical 
opinion as the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent medical evidence of a current 
diagnosed disability and competent lay evidence of recurrent 
symptoms of disability and the claimed disability or symptoms 
may be associated with symptomatology shown in service 
medical records.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any respiratory disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any respiratory disorder found on 
examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any incident of 
service, to include episodes of pneumonia 
and bronchitis noted during service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


